Citation Nr: 1202582	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  10-18 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, secondary to Agent Orange exposure.

2.  Entitlement to service connection for skin cancer, secondary to Agent Orange exposure.

3.  Entitlement to service connection for residuals of a left arm injury.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to an evaluation for bilateral hearing loss in excess of 0 percent, to include whether a reduction from 10 percent was proper.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In August 2009, the RO reduced the Veteran's hearing loss disability rating from 10 percent to 0 percent, effective November 1, 2009.  The RO denied service connection for diabetes mellitus, skin cancer, a left arm/hand disorder, and hypertension in a September 2010 rating decision.  

In October 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing via video-conference.  

The Board notes that the Veteran's representative has asserted clear and unmistakable error in the June 2009 and September 2010 rating decisions.  However, neither rating decision is final, as both decisions have been appealed to the Board.  Therefore, the June 2009 and September 2010 rating decisions cannot be subject to revision based on clear and unmistakable error and this matter will not be considered at this time. 

In March 2011, the RO denied service connection for ischemic heart disease.  The Veteran submitted additional evidence relevant to this claim in October 2011.  This matter is referred to the RO for appropriate action.  Additionally, the issue of entitlement to service connection for a right hand disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, this claim is also referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for diabetes mellitus, skin cancer, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent and credible evidence of record showing any injury to the Veteran's left arm in service.  

2.  In an August 2009 rating decision, the RO reduced the rating for service-connected bilateral hearing loss from 10 percent to 0 percent, effective November 1, 2009; the 10 percent rating had been in effect since January 18, 2008, less than five years. 

3.  The evidence at the time of the rating reduction demonstrated that the Veteran's hearing loss disability had improved.

4.  The Veteran's bilateral ear hearing loss is manifested by no more than Level III for the right ear and Level II for the left ear.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for residuals of a left arm injury have not been met.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  The reduction of a 10 percent rating for bilateral hearing loss to 0 percent was proper.  38 U.S.C.A. §§ 1155, 5112 (West 2002 & Supp. 2011); 38 C.F.R. § 3.105(e), 3.344(c) (2011). 

3.  The criteria for an evaluation for bilateral hearing loss in excess of 0 percent are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his case, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  RO letters dated in May 2009, February 2010, March 2010, June 2010, and August 2010 informed the Veteran of all five elements required by 38 C.F.R. § 3.159(b) and Dingess v. Nicholson, 19 Vet. App. 473 (2006) as stated above.  The Veteran was also notified in the May 2009 letter that he should submit evidence demonstrating the effect that worsening of his service-connected bilateral hearing loss has on employment, in that he was told that he could submit statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The May 2009, February 2010, and August 2010 letters also provided the Veteran with information on how VA determines and assigns effective dates.  

Regarding the duty to assist, VA obtained the Veteran's service treatment records and personnel records.  The Veteran submitted private treatment records and a private medical opinion.  The RO also provided the Veteran with a VA audiological examination in June 2009 addressing the hearing loss impairment in both ears.  The examination report obtained contain sufficient information to decide the issue on appeal and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

Relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The June 2009 VA examination addressed the Veteran's functional impairment due to the bilateral hearing loss disability.  Specifically, the report notes that the hearing loss caused difficulties on the telephone, with television, and hearing normal conversations, in addition to causing difficulty understanding over the phone and verbal commands in a work environment.  This evidence is sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  Moreover, the June 2009 VA examination report obtained contains sufficient information to decide the issue on appeal, and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).

The RO did not afford the Veteran a VA examination for the left arm disorder.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  The record does not show that the Veteran's left arm disorder was incurred in service.  His statements concerning his left arm disorder being treated in service are found not to be credible, as discussed below, and the service treatment records show no treatment for a left arm disorder.  Rather, the service treatment records show that he injured his right hand in service.  Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide the service connection claim for a left arm disorder on the merits.  See 38 C.F.R. § 3.159(c).
  
The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection 

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens  v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992). 

As noted above, in adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that, in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

The Veteran contends that he has a left arm disorder that causes numbness in his hand as a result of an injury in service.  He testified that the injury happened in a fight at an enlisted club (that he did not start) causing him to cut his hand on an ash try.  The cut later got infected and he indicated that he did not go to Vietnam because he was hospitalized for his hand.  He further states that he has loss of movement from the injury.  The Veteran's wife testified that she married the Veteran in 1969 and that ever since she has known him he had weakness in his hands so that he could not open a bag of chips or bag of candy, etc.  

The service treatment records are negative for any findings of injury or treatment for the left arm or hand.  A tattoo is noted on the left arm but there otherwise is no reference to anything related to the left arm or hand in service.  The treatment records note an injury to the right hand from a broken ash tray in service and a cut on the right hand that was apparently infected in October 1967.   The Veteran was diagnosed with cellulitis of the right hand with mention of lymphangitis in October 1967.

After service, a May 2004 private treatment record shows the Veteran started having left arm numbness and tingling.  A July 2010 medical report from a private physician, Dr. Ellis, was also submitted noting that the Veteran had a laceration injury to the palm of his left hand in service and was hospitalized and given antibiotics and that the wound had to be drained.  Dr. Ellis examined the Veteran's hand and found that he had a scar on the palmar crease of the left hand with contracture of the little finger, difficulty completely flexing and extending the left little finger, and positive Tinel sign over the median nerve at the left wrist and ulnar nerve at the left elbow.  He also had decreased range of motion in the left wrist and decreased sensation to light touch and pinprick on the ring and little fingers of the left hand.  The diagnosis was skin infection in the left hand with resultant scarring and contractures of the ring and little finger flexor tendons resulting in nerve impingement at the wrist and elbow, and decreased range of motion of the ring and little fingers of the left hand.  Dr. Ellis indicated that it was his medical opinion that the injuries, impairments, and disabilities set forth in the diagnosis and report were as likely as not due to or a consequence of the Veteran's service.  Dr. Ellis said that his medical opinion was based on his examination, review of medical and/or service records, his education, training, and experience, and upon reasonable medical probability and certainty.

In spite of the Veteran's and his representative's contentions, and the July 2010 doctor's reported review of the service treatment records, there is no medical evidence reflecting injury or treatment for the left hand in service.  Specifically, the service treatment records only note treatment for a cut to the right hand in service with resultant infection and finding of cellulitis.   There are several in-service notations showing that the injury was to the Veteran's right hand, not his left hand.  Assuming the competency of the Veteran, any assertions from the Veteran that he injured his left hand or arm in service are not credible as he appears to have recalled the wrong hand in describing the in-service injury.  The medical treatment records made contemporaneous to the actual in-service injury are found to be more probative than the Veteran's statements made many years after service.  Also, although the Veteran's wife has contended that she has noticed problems in the Veteran's hands since 1969, this was subsequent to his active service.    

The opinion from Dr. Ellis is not a probative opinion, as the medical opinion is based on inaccurate information.  Specifically, there is no record of a left hand or arm injury in service.  Thus, either Dr. Ellis did not actually review the service treatment records, or he, in error, noted that the injury in service was to the left hand, rather than the right.  Without an accurate factual basis, Dr. Ellis' opinion has no probative value.   See Bloom v. West, 12 Vet. App. 185, 187 (1999). 

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran's current left hand and arm disorder is not related to any event or injury in service.  There is no competent and credible lay or medical evidence of record relating any left arm disorder to any event in service.  In the absence of competent and credible lay or medical evidence of an in-service injury to the left arm/hand, a VA examination of the left arm/hand is not required.  See 38 C.F.R. § 3.159(c)(4)(B).   

As such, the Board finds that the criteria for service connection for a left arm disability are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

III.  Rating for Bilateral Hearing Loss

The RO granted service connection for bilateral hearing loss in April 2008 assigning a 10 percent rating, effective January 18, 2008.  More than one year later, in May 2009 the Veteran requested a re-examination for his hearing loss contending that the severity of his hearing loss impairment had increased.  The RO provided another examination in June 2009, and on the contrary found that the Veteran's hearing loss disability had actually improved.  

The Veteran was provided with notice of the RO's intent to decrease the Veteran's disability rating for his bilateral hearing loss disability from 10 to 0 percent in a June 2009 proposed rating decision.  Subsequently, in an August 2009 rating decision, the RO decreased the disability rating for the bilateral hearing loss disability from 10 to 0 percent, effective November 1, 2009.  

Disability ratings are based on the average impairment of earning capacity resulting from a disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In Fenderson v. West, 12 Vet. App 119 (1999), the United States Court of Appeals for Veterans Claims (Court) emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App 505 (2007).  In this case, there has not been any material change in the disability level and a uniform rating is warranted. 

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  VA must also notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e). 

After completing the predetermination procedures, VA must send the Veteran written notice of the final action, which must set forth the reasons for the action and the evidence upon which the action is based.  Where a reduction of benefits is found warranted and the proposal was made under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(i)(2). 

The Veteran bears the burden of presenting and supporting his claim for benefits. See 38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  See 38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  See id.  

In the present case, a June 2009 rating decision proposed the reduction of the schedular rating for the Veteran's bilateral hearing loss from 10 percent to 0 percent.  The Veteran was notified of the proposed action in a June 2009 letter and was given the required 60 days to present additional evidence before the RO subsequently implemented the rating reduction, effective November 1, 2009.  The RO then notified the Veteran of the action taken and his appellate rights in an August 2009 letter.  As such, VA met the due process requirements under 38 C.F.R. § 3.105(e) and (i). 

The Board must now consider whether the reduction in rating was proper.  As noted above, the 10 percent evaluation was assigned with an effective date of January 18, 2008 and the reduction to 10 percent was made effective November 1, 2009.  As such, the 10 percent evaluation was in effect for less than five years and the provisions of 38 C.F.R. § 3.344 (a) and (b) do not apply.  Therefore, a single reexamination disclosing improvement in the disability is sufficient to warrant reduction in a rating.  See 38 C.F.R. § 3.344 (c).  In addition, it must also be determined that any such improvement also reflects an improvement in the Veteran's ability to function under ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10; Brown v. Brown, 5 Vet. App. 413, 420-21 (1993). 

The RO proposed reducing the Veteran's rating for bilateral hearing loss from 10 percent to 0 percent based on a June 2009 VA examination report.  The Veteran's representative contends that VA engaged in "doctor shopping" by ordering the June 2009 examination, when a previous examination in April 2008 had demonstrated that a 10 percent rating was warranted for the bilateral hearing loss disability.  The record shows, however, that the only reason VA ordered the June 2009 examination was that the Veteran specifically stated that his hearing loss disability had worsened and requested a new examination.  The Veteran submitted a claim for an increased rating in May 2009, and a VA examination was warranted in accordance with the duty to assist.  See 38 C.F.R. § 3.159(c)(4).  Of note, the Veteran submitted a private audiological report dated in March 2010 which is consistent with the June 2009 VA examination findings.

The Veteran's hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100.  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the numeric designation, then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness. 38 C.F.R. § 4.85.  When impaired hearing is service connected in one ear only, the non- service-connected ear will be assigned a designation of level I from Table VII. 38 C.F.R. § 4.85(f).

The provisions of section 4.86 address exceptional patterns of hearing loss, which are defined as when each of the pure tone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) are 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz. 38 C.F.R. § 4.86.

The Veteran was examined in conjunction with his original claim for service connection for hearing loss in April 2008.  On the VA audiological evaluation in April 2008, pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
30
45
75
75
56
LEFT
30
60
70
80
60

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 76 percent in the left ear.  

The results of the April 2008 audiogram show an average pure tone threshold of 56 decibels in the right ear with speech recognition ability of 72 percent; and 60 decibles in the left ear with speech recognition ability of 76 percent.  Table VI indicates a numeric designation of V for the right ear, and IV for the left ear.  The point of intersection on Table VII reflects that the level of hearing loss is consistent with a 10 percent evaluation.  Exceptional patterns of hearing impairment were not indicated.

As noted above, the Veteran submitted a claim for an increased rating for hearing loss in May 2009.  On a June 2009 VA examination report, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
60
70
85
60
LEFT
25
40
75
80
55

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 88 percent in the left ear.  

The results of the June 2009 audiogram show an average pure tone threshold of 60 decibels in the right ear with speech recognition ability of 84 percent, and an average pure tone threshold of 55 in the left ear with speech recognition of 88 percent.  Table VI indicates a numeric designation of III for the right ear, and II for the left ear.  The point of intersection on Table VII reflects that the level of hearing loss is consistent with a 0 percent evaluation.  Exceptional patterns of hearing impairment were not indicated.

A private audiogram from Dr. Irby dated in March 2010 shows that pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
60
70
80
59
LEFT
25
30
80
75
53

Speech audiometry revealed speech recognition ability of 84 percent in both ears.  

The results of the March 2010 audiogram show an average pure tone threshold of 59 decibels in the right ear with speech recognition ability of 84 percent, and an average pure tone threshold of 53 in the left ear with speech recognition of 84 percent.  Table VI indicates a numeric designation of III for the right ear, and II for the left ear.  The point of intersection on Table VII reflects that the level of hearing loss is consistent with a 0 percent evaluation.  Exceptional patterns of hearing impairment were not indicated.

The medical evidence does not support the assignment of a higher rating for bilateral hearing loss.  To the extent that his hearing is significantly impaired, the fact that the Veteran's hearing acuity is less than optimal does not by itself establish entitlement to a higher disability rating.  To the contrary, it is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  The Veteran's representative asserts that VA should give the Veteran the benefit of the doubt and assign the higher rating for the hearing loss disability.  While we sympathize with the Veteran's complaints, the preponderance of the evidence is against the claim and entitlement to an evaluation in excess of 0 percent is not warranted. 

The medical evidence shows that the Veteran's hearing loss disability actually improved from examination in April 2008 to the examinations in June 2009 and March 2010.  The April 2008 report did not specifically address any occupation impairment or impairment in function in daily life.  The Veteran reported on examination in June 2009 that he had decreased ability to hear or understand the television, conversations, and voices on the telephone and that he also had difficulty understanding over the phone and verbal commands in his work environment.  In March 2010, he reported trouble hearing normal conversation speech, especially when background noise is present.  While the Veteran has stated that his hearing loss worsened since he was evaluated in April 2008, the objective findings demonstrate that the Veteran should be able to hear better and thus improve his ability to function under ordinary conditions of life and work.  See 38 C.F.R. §§ 4.2, 4.10; Brown v. Brown, 5 Vet. App. 413, 420-21 (1993).  Thus, the reduction from 10 to 0 percent, effective November 1, 2009 was proper.  The Veteran's statements that his hearing is worse than it was in 2008 are not credible when compared to the objective medical findings dated in June 2009 and March 2010.  The private medical report from Dr. Irby dated in March 2010 shows results consistent with those of the June 2009 VA examination.

The Board also has considered an inferred claim for a total disability rating based on individual unemployability (TDIU), pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, there is no indication in the record that the Veteran's hearing loss has rendered him unemployable.  The June 2009 VA examination report noted that the Veteran's hearing loss impairment affected his ability to understand over the phone and verbal commands at work, but there is no mention of the Veteran being unemployable as a result of the hearing loss impairment.  As the issue of entitlement to a TDIU has not been raised by the evidence of record, it is inapplicable in this case.

For all the foregoing reasons, the Board finds that the reduction of the Veteran's disability rating for bilateral hearing loss from 10 to 0 percent, effective November 1, 2009 was proper; and that the evidence does not support the assignment of  rating in excess of 0 percent.  Therefore, entitlement to an increased rating for the impairment associated with bilateral hearing loss is not warranted.  

To the extent that the Veteran has contended that his bilateral hearing loss is more severely impaired than the ratings assigned, the preponderance of the evidence is against the claim; and the benefit of the doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

IV.  Extraschedular Consideration for Bilateral Hearing Loss

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran reported that he has decreased ability to hear or understand the television, conversations, and voices on the telephone and that he also has difficulty understanding over the phone and verbal commands in his work environment.  These factors, however, do not denote an exceptional or unusual disability picture.  The symptoms associated with the Veteran's bilateral hearing loss are not shown to cause any impairment that is not already contemplated by the rating criteria.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  


ORDER

Entitlement to service connection for residuals of a left arm injury is denied.

Entitlement to an evaluation in excess of 0 percent for bilateral hearing loss, to include whether a reduction from 10 percent was proper, is denied.


REMAND

The Veteran seeks service connection for diabetes mellitus and skin cancer, which he asserts are a result of Agent Orange exposure in service.  He also seeks service connection for hypertension.  He stated that he did not go to Vietnam but was exposed to Agent Orange during his reserves service in 1969 at Fort Chaffee, Arkansas.  He submitted a copy of the Department of Defense Tactical Herbicide sites, which included Fort Chaffee in 1967.  He also submitted an article on the persistence of half-life of 2,4,5, trichlorophenoxyacetic acid (TCDD) herbicide agents on soil surfaces up to three years, and half-lives on soil interiors as long as 12 years.  He testified that he participated in field training at Fort Chaffee in 1969 and was sprayed with an unknown substance and was also exposed to foliage and breathed in burned leaves during his two week training exercises.  He further reported that after service he was diagnosed with diabetes mellitus in 1989 and started having skin problems on his arms and face about four years ago.  His wife testified that she recalled him being diagnosed with hypertension about 30 years ago.

The RO was unable to verify any active duty service after the Veteran's discharge from the Army in October 1968, via inquiries with the National Personnel Records Center.  However, his DD Form 214 shows that his reserve obligation did not end until September 25, 1972, though personnel records show he was removed from standing reserves on November 30, 1970 due to personal hardship.  

A July 2010 report was submitted from Dr. Ellis, who was noted as being an expert in the fields of environmental and occupational medicine.  Dr. Ellis noted that the Veteran served for two weeks at Fort Chaffee, Arkansas and was sprayed with an unknown aerial spray, and also was exposed to sunlight without UV light protection.  He developed adult onset non-insulin dependent diabetes mellitus type II about four or five years ago and also developed skin changes.  He had seen his family physician and had the areas on his face and ears frozen, though many had returned.  The diagnosis was sun exposures causing skin changes and actinic keratosis on the face, ears, and arms, and herbicide exposures causing diabetes mellitus type II.  It was Dr. Ellis' medical opinion that the impairments and disabilities set forth in the diagnosis were as likely as not due to and a consequence of the Veteran's service.  The opinion was based on his examination, review of medical and/or service records, his education training and experience, and upon reasonable medical probability and reasonable medical certainty.  Due to the Veteran's sun exposures he developed skin changes in the exposed areas, which caused actinic keratosis.  Dr. Ellis noted that he was going to be very prone to developing skin cancers.  He also had herbicide exposures while in summer camp that caused and contributed to his diabetes mellitus type II.  Dr. Ellis further noted that the Veteran had hypertension but that in his opinion this was not service-connected.

Given that the Veteran was on standby reserves after his discharge from service in October 1968 through November 30, 1970, and he has consistently reported that he was called for two weeks of training in Fort Chaffee in 1969, it is plausible that this was the case.  Thus, additional development should be conducted in attempts to corroborate his assertions that he was stationed there for training for two weeks in the summer of 1969.  Specifically, the appropriate service department should be contacted to verify whether there is a record of the Veteran being called to inactive or active duty for training in 1969 at Fort Chaffee, Arkansas.

There also are additional records noted that are not in the claims file.  Specifically, Dr. Ellis mentions that the Veteran has seen his family doctor for skin problems, which is not in the file.  The Veteran testified that he was first diagnosed with diabetes mellitus in 1989, which is not in the record.  The Veteran's wife further testified that she recalled the Veteran being diagnosed with hypertension approximately 30 years ago.  These records also are not in the file.  The Veteran should be given the opportunity to submit any records he has in his possession, or in the alternative to sign the proper release forms for VA to obtain any relevant records.

Last, if it is determined that the Veteran had service at Fort Chaffee, Arkansas, he should be afforded the appropriate VA examination that considers all the relevant medical evidence of record including the findings reported by Dr. Ellis, the studies submitted on herbicide agents in soil, and a current physical examination to determine whether he has diabetes mellitus related to any event in service.  The Veteran should also be scheduled for a VA skin examination.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit or sign the proper release form for VA to obtain any relevant medical records, specifically treatment records from his family doctor for his skin disorder, treatment records reflecting his treatment for hypertension approximately 30 years ago, as well as any private treatment records documenting his first diagnosis of diabetes mellitus in 1989.  If the proper release form is provided, make arrangements to obtain the Veteran's treatment  records.  Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO/AMC with respect to the claim.

2.  Contact the appropriate service department to verify whether there is record of the Veteran being called to inactive or active duty for training in the summer of 1969 at Fort Chaffee, Arkansas.  Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO/AMC with respect to the claim.

3.  Then, schedule the Veteran for a VA dermatology examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should identify all current dermatology disorders found to be present, i.e., skin cancer, actinic keratosis, etc.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current skin disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, including exposure to any excessive heat and sun during his service.  In providing this opinion, the examiner should acknowledge and review the opinion provided by Dr. Ellis in July 2010.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  If, and only if, it is determined that the Veteran had service at Fort Chaffee, Arkansas, he should be scheduled for a VA diabetes examination with a physician.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should acknowledge and review the opinion provided by Dr. Ellis in July 2010 and the article entitled Technical Factsheet on: Dioxin (2, 3, 7, 8 - TCDD) finding that the persistence of half-life of 2,4,5, trichlorophenoxyacetic acid (TCDD) herbicide agents on soil surfaces lasts up to three years, and half-lives on soil interiors as long as 12 years.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current diabetes mellitus had its clinical onset during active service or is related to any in-service disease, event, or injury, including any presumed exposure to Agent Orange during service in Fort Chaffee, Arkansas.    

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

5.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, they should be returned to the examiner for corrective action.

6.  Finally, readjudicate the claim on appeal.  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


